                      No. 6:19-cv-00474

                        Tracy E. Lilly,
                           Plaintiff,
                              v.
                        Dr. Loren Ost,
                          Defendant.

                Before B ARKER , District Judge

                           ORDER

    On October 18, 2019, United States Magistrate Judge K.
Nicole Mitchell ordered the plaintiff to file an amended com-
plaint, within 30 days, showing a basis for federal court juris-
diction. Doc. 4. The plaintiff missed that deadline. On Decem-
ber 2, 2019, Judge Mitchell issued a report and recommenda-
tion that the complaint be dismissed without prejudice for
failure to prosecute. Doc. 7. The court delivered a copy of the
report to the plaintiff by certified mail. It was returned un-
claimed on January 2, 2010. Doc. 8. No objections have been
filed. When no party objects to a magistrate judge’s report
and recommendation within 14 days of service, the district
court “need only satisfy itself that there is no clear error on
the face of the record.” Douglass v. United Servs. Auto. Ass’n,
79 F.3d 1415, 1420 (5th Cir. 1996) (en banc) (quoting Fed. R.
Civ. P. 72(b) advisory committee’s note (1983)). Here, there is
no clear error.
   Therefore, the court adopts the magistrate judge’s report
and recommendation (Doc. 7). This action is dismissed with-
out prejudice for failure to prosecute. Fed. R. Civ. P. 41(b).
Any motion not previously ruled on is denied as moot.
So ordered by the court on January 8, 2020.



             J. C AMPBELL B ARKER
           United States District Judge




       -2-
